VAN DUSEN, Circuit Judge
(dissenting in part):
I respectfully dissent only insofar as the majority opinion fails to grant to' James M. Symes any part of the $10,000. per year special pension granted on October 23, 1968, after over 50 years1 of exceedingly valuable service to the Pennsylvania Railroad. The record, including the Appendix, submitted with respect to this special pension, establishes that the principles of equity and fairness require the payment of all or part of this pension to him for the reasons stated in part II of the brief filed on his behalf concerning this special pension. I would vacate that portion of paragraph 5 of Order 1087 which denies completely this pension and remand with directions that the $10,000. per year special pension be paid to Mr. Symes for the period since June 21,1970.
In all other respects, I concur in the majority opinion.

. 47 years and 3 months of continuous active service and approximately 6 additional years as a director prior to Ms retirement.